Citation Nr: 1614895	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-42 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1973 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), Waco, Texas. 

This case was brought before the Board in March 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining additional VA treatment records and providing VA examinations.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the introduction to that remand, the issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of prostate surgery has been raised by a statement from the Veteran received October 14, 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. Bilateral hearing loss did not manifest in active service or within one year thereafter, and any current bilateral hearing loss is not otherwise etiologically related to such service.

2. Prostate cancer or residuals thereof did not manifest during active service or within one year thereafter, and any current prostate cancer or residuals thereof is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2015).

2. Residuals of prostate cancer were not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1112, 1113, 1116(a), 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through an August 2009 notice letter sent to the appellant that fully addressed all notice elements.  This letter informed the appellant of what evidence was required to substantiate his service connection claims and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records as well as post-service VA treatment records are associated with claims file, excluding any records of treatment from January 1, 1980 through November 2, 2006 at the Dallas VA Medical Center.  VA made a formal finding in November 2009 as to the unavailability of medical treatment records at that facility from that time period.  38 C.F.R. § 3.159(c)(2).  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded VA examinations in July 2013.  The Board finds the examinations adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide adequate rationales for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Furthermore, certain chronic disabilities, listed under 38 C.F.R. § 3.309(a), if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Tumors, malignant, or of the brain or spinal cord or peripheral nerves are listed as a chronic disease under 38 C.F.R. § 3.309(a).  This category would include the Veteran's prostate cancer therefore a presumptive disability if manifest to a compensable degree within one year of discharge from service as well as subject to demonstration of continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  
  
Moreover, in an October 4, 1995 opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system therefore a presumptive disability if manifest to a compensable degree within one year of discharge from service as well as subject to demonstration of continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

I. Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.  Specifically, he asserts he was exposed to jet engine noise while working aircrew ground maintenance during active duty service.  The Board finds that the Veteran's claimed acoustic trauma is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  The Veteran's DD Form 214 shows a military occupational specialty (MOS) of aviation electronics technician, and he has alleged acoustic trauma consistent with what would be expected of someone working closely with aircraft.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
Service treatment records indicate the Veteran was provided audiology evaluations at enlistment, separation, and multiple other times throughout his period of active duty service.  A review of the results of these evaluations shows no evidence of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

Post-service, a December 2009 VA audiology examination revealed auditory thresholds, in decibels, as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
35
35
60
65
Left
35
40
40
60
70
 
Speech discrimination scores were reported as 88 percent for the right ear and 84 percent for the left ear.  

The test results establish the existence of a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  As this examination shows a current disability and in-service injury has been conceded, i.e. the in-service noise exposure, the remaining question is whether there is a causal relationship between two.  

In regards to this issue, the December 2009 VA audiologist opined that the Veteran's hearing loss is less likely than not a result of noise exposure during military service.  However, as the audiologist did not provide a rationale for this opinion, the Veteran was provided another VA examination in June 2013.  The June 2013 examiner was asked to address this issue as well as provided a detailed explanation for any opinion provided.  

Following a review of the claims file, an examination of the Veteran, and puretone audiometry testing, the VA audiologist concluded the Veteran's hearing loss is less likely than not caused by or a result of in-service noise exposure.  In support of this opinion, the audiologist noted numerous audiograms were completed while the Veteran was on active duty all showing hearing within normal limits, the separation examination was within normal limits and does not show any significant hearing threshold shifts suggestive of negative effects of noise exposure, and current literature indicates noise-induced hearing loss occurs near in time to exposure to hazardous noise.

In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between his current bilateral hearing loss and in-service acoustic trauma.  The Board acknowledges the Veteran's own assertion the in-service noise exposure caused his current hearing loss, however, he has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues, such as the existence and persistence of tinnitus, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to this specific issue, the relationship between bilateral hearing loss, a condition with many possible and complex causes, and in-service acoustic trauma it is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  

Additionally, the Veteran has not alleged and the record does not show continuity of symptomology since service.  

Finally, in regards to presumptive service connection, the evidence of record weighs against finding the Veteran's hearing loss manifested, to a compensable degree, within a year of discharge from active service.  The first puretone audiometry test to show a hearing loss disability for VA purposes was the December 2009 VA examination.  Moreover, the Veteran has not indicated that he suffered from hearing loss within a year of service.     

In summation, the evidence of record is against a finding that bilateral hearing loss manifested during the Veteran's active duty service.  Furthermore, the competent medical evidence of record weighs against the Veteran's assertion that his post-service bilateral hearing loss is etiologically related to his active service.  In addition, the Veteran has not alleged, and the record does not show, continuity of symptomology since service.  Finally, the facts of this case do not warrant presumptive service connection because bilateral hearing loss did not manifest to a compensable degree within one year of discharge from active service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

II. Prostate Cancer

The Veteran also claims that service connection is warranted for residuals of prostate cancer.  He asserts it is due to his exposure to jet fuel during active duty service.  

A review of post-service treatment records shows diagnosis and treatment of prostate cancer and residuals.  Furthermore, as noted in Part I, the Veteran's MOS was aviation electronics technician so the Board accepts as credible the Veteran assertion he was exposed to jet fuel during service.  Therefore, the remaining question is whether there is a causal relationship between the two.  

The only medical professional to address this question, the provider of the June 2013 VA examination, concluded the Veteran's prostate cancer is less likely than not caused by military service, including exposure to jet fuel.  The rationale provided was that the jet fuel is not a recognized environmental carcinogen for the development of prostate cancer.  The examiner went on to cite a Health and Human Service's study of lab rats and mice exposed to jet fuel the result of which the examiner says "suggest that jet fuels JP-4 and JP-7 are not carcinogenic to humans."  Furthermore, the examiner noted the Veteran's prostate cancer did not develop until 29 years after separation from service.  

The Board acknowledges the Veteran's statements that his prostate cancer is the result of in-service exposure to jet fuel; however, he has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to this specific issue, the possible etiological relationship between a cancer and jet fuel, it is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Additionally, the Veteran has not alleged and the record does not show continuity of symptomology since service.  

Finally, in regards to presumptive service connection, the evidence of record weighs against finding the Veteran's prostate cancer or residuals thereof manifested, to a compensable degree, within a year of discharge from active service.  As noted by the June 2013 VA examiner, the Veteran's prostate cancer did not develop until approximately 29 years after active duty service.  The absence of any clinical evidence for so long after service weighs the evidence against a finding that the Veteran's prostate cancer was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In summation, the competent medical evidence indicates that the residuals of prostate cancer are not related to active duty service.  The Board has considered the Veteran's statements, but finds that they are outweighed by the competent medical evidence of record.  In addition, the Veteran has not alleged and the record does not show continuity of symptomology since service.  Finally, the facts of this case do not warrant presumptive service connection because residuals of prostate cancer did not manifest to a compensable degree within one year of discharge from active service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of prostate cancer on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).





ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for residuals of prostate is denied.




____________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


